Citation Nr: 0115242	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for seborrheic 
dermatitis of the nose and chest, currently rated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
trench feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949 and from October 1950 to August 1951.  

This appeal arises from a February 2000 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claims 
of increased evaluations for seborrheic dermatitis of the 
nose and chest and residuals of trench feet.  


FINDINGS OF FACT

1.  The veteran's seborrheic dermatitis of the nose and chest 
is not productive of constant exudation or itching, marked 
disfigurement, ulceration, or extensive exfoliation or 
crusting, systemic or nervous manifestations, or exceptional 
repugnancy.  

2.  The veteran's residuals of trench feet were essentially 
asymptomatic.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent is not warranted 
for seborrheic dermatitis of the nose and chest.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ Part 4, 3.321(b), 4.118, Diagnostic Code 7806 (2000).

2.  An increased (compensable) evaluation is not warranted 
for residuals of trench feet.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ Part 4, 3.321(b), 
4.104, Diagnostic Code 7122 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC) informed the 
veteran of evidence needed to substantiate the claim.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The veteran was provided a VA examination in February 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.   

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Seborrheic Dermatitis  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed or small area.  A 10 percent 
rating is required if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is required if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

There is no evidence to suggest that the veteran's seborrheic 
dermatitis of the nose and chest is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The April 1999 private medical record shows 
that there was erythema and scaling in the scalp, on the 
central face and presternally.  The impression was seborrheic 
dermatitis.  At the February 2000 VA examination the 
veteran's seborrheic dermatitis upper chest appeared to be 
crusty in nature.  No systemic or nervous manifestations were 
noted.  The veteran reported that his symptoms were marked 
pruritus and he denied any pain.  The diagnosis was 
seborrheic dermatitis of the scalp, external ears, eyebrows, 
chest and nose.  Furthermore, there is no evidence that the 
seborrheic dermatitis is productive of ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptional repugnancy.  Thus, the veteran's current 
symptomatology is more analogous to criteria for a 10 percent 
evaluation.  Therefore, the veteran's claim for an increased 
evaluation for seborrheic dermatitis of the nose and chest is 
denied.

Residuals of Trench Feet  

Cold injury residuals manifested by arthralgia or other pain, 
numbness, or cold sensitivity warrants a 10 percent 
evaluation.  A 20 percent evaluation requires arthralgia or 
other pain, numbness, or cold sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Arthralgia or other pain, numbness, or cold 
sensitivity, plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) 
necessitates a 30 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2000).  Each affected part (e.g., hand, 
foot, ear, nose) is to be evaluated separately and combine 
the ratings in accordance with 38 C.F.R. § 4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

The veteran's residuals of trench feet are currently in 
receipt of a noncompensable evaluation.  However, pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7122 each foot is to be 
evaluated separately.  

At the February 2000 VA examination the veteran's carriage, 
gait and posture were normal.  He did not have diabetes or 
hypertension and did not smoke.  Skin color was normal and 
swelling, atrophy, ulceration were not noted.  He had 
bilateral hair growth on both feet, without evidence of 
scars, nail abnormalities or fungal infections.  Neurological 
reflexes were normal and equal bilaterally.  The veteran had 
no change in pinprick sensation and there was no swelling of 
any of the joints.  He had moderately impaired dorsalis and 
posterior pedal pulses bilaterally.  The radiology report 
revealed mild degenerative changes with hallux valgus 
deformity of the right foot and an old healed fracture of the 
distal shaft of the second metatarsal of the left foot.  The 
diagnosis was status post-cold injury to the feet.  

Thus, this evidence does not support a compensable evaluation 
since the veteran's residuals of trench feet are not 
manifested by mild symptoms.  He is not shown to have 
arthralgia or other pain, numbness, cold sensitivity, tissue 
loss, nail abnormalities, color changes or hyperhidrosis.  
Although the veteran had moderately impaired dorsalis and 
posterior pedal pulses bilaterally a compensable evaluation 
requires arthralgia or other pain, numbness, cold 
sensitivity.  The Board notes that the radiology report 
revealed mild degenerative changes.  However, arthralgia or 
other pain, numbness, or cold sensitivity, plus the 
degenerative changes are necessary to warrant a compensable 
evaluation.  X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) alone are not 
sufficient to necessitate a compensable evaluation for cold 
injury residuals.  

For the foregoing reasons, the Board finds that a compensable 
evaluation is not warranted for either foot.  


ORDER

An increased evaluation for seborrheic dermatitis of the nose 
and chest is denied.  
An increased (compensable) evaluation for residuals of trench 
feet is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

